IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 October 7, 2014 Session

               THADDEUS JOHNSON v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                  Nos. 03-00441, 03-00442  Glenn Ivy Wright, Judge




              No. W2014-00053-CCA-R3-PC - Filed December 29, 2014




Petitioner, Thaddeus Johnson, was convicted of first degree murder and attempted first
degree murder. For these crimes, he received a life sentence and a consecutive twenty-five
year sentence. Petitioner timely filed a petition for post-conviction relief in which he alleged
that he received ineffective assistance of counsel at trial and on appeal. The post-conviction
court denied relief, finding that Petitioner failed to prove his claims by clear and convincing
evidence. In this appeal, Petitioner challenges the dismissal of his petition and also alleges
ineffective assistance at the post-conviction hearing. After reviewing the parties’ briefs, the
record, and applicable law, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T IMOTHY L. E ASTER, J., delivered the opinion of the court, in which N ORMA M CG EE O GLE
and C AMILLE R. M CM ULLEN, JJ., joined.

Lance R. Chism, Memphis, Tennessee, for the petitioner, Thaddeus Johnson.

Robert E. Cooper, Jr., Attorney General and Reporter; Tracy L. Alcock, Assistant Attorney
General; Amy Weirich, District Attorney General; David Zak and Rachel Russell, Assistant
District Attorneys General, for the respondent, State of Tennessee.

                                          OPINION

                            Factual and Procedural Background

      On April 7, 2005, a Shelby County jury found Petitioner guilty of the first degree
murder of Montreal Graham during the attempted murder of Maurice Wooten, of which the
jury also found Petitioner guilty. The trial court sentenced Petitioner to life imprisonment
for the murder and to a consecutive twenty-five year prison term for the attempted murder.
This Court affirmed Petitioner’s convictions and consecutive sentences on direct appeal.
State v. Thaddeus Johnson, No. W2005-01600-CCA-R3-CD, 2006 WL 1816392, at *1
(Tenn. Crim. App. June 30, 2006), perm. app. denied, (Tenn. Nov. 20, 2006).

      On February 14, 2005,1 the trial court held a hearing on trial counsel’s motion to
withdraw. As grounds for the withdrawal, trial counsel explained:

        I’ve been seeing [Petitioner] curse me out and then he threaten[ed] me, your
        Honor. I don’t think I can represent with any kind of zeal, your Honor. After
        that I just don’t think I can give him what he deserves in a first degree murder
        case.

In response to questioning from the trial court, trial counsel clarified that the cursing was not
“that big of a deal” but insisted that the threat was concerning.2 Trial counsel again opined
that he did not “have the zeal to represent [Petitioner].”

          Petitioner admitted to cursing at trial counsel but denied ever threatening him.
Petitioner told the trial court that trial counsel would not file the motion(s) that Petitioner
requested and expressed his belief that, if Petitioner “asked [trial counsel] to file a motion
. . . it shouldn’t be no argument.” Additionally, Petitioner declared that he “had to write the
Board of Professional Responsibility to get [trial counsel] to come see [him] . . . .” When the
trial court expressed concern that the allegations were merely a stall tactic by Petitioner,
Petitioner told the trial court that he would not cooperate with his attorney. Petitioner further
explained, “I don’t feel like he’s trying to help me. He’s been on my case for awhile and the
things he [has], I don’t have.” Trial counsel stated that he had reviewed all of their material
and shown everything to Petitioner.

       The trial court acknowledged that trial counsel was a “well-respected attorney [who
knew] how to handle [that] situation” and also expressed its concern that no problems had
previously arisen during the two years prior to trial. Ultimately, the trial court instructed
Petitioner to cooperate with his trial counsel and denied the motion to withdraw. The trial


        1
          It is unclear from the record exactly when the hearing was held in relation to the original trial date.
Statements made by the trial court during the hearings for the motion to withdraw and the motion for new
trial indicate that the motion to withdraw may have been brought on the morning that the trial was to begin
on February 14, 2005. Nonetheless, the trial was eventually held on April 4th through April 7th of 2005.
        2
            The record does not contain any factual description of the threat.

                                                       -2-
was later reset.

        On July 7, 2005, during the hearing on Petitioner’s motion for a new trial, Petitioner’s
trial counsel argued that the trial court’s denial of the motion to withdraw adversely affected
his performance at trial. Trial counsel stated that “it was a communication problem between
[us], as well as . . . [Petitioner] threatened me,” which in turn prevented trial counsel from
providing zealous representation. Although trial counsel affirmed that he “fe[lt] that [he] did
what was necessary to represent [Petitioner],” trial counsel also expressed doubt about
whether he had actually represented Petitioner zealously.

       The trial court rejected this argument by Petitioner as a justification for a new trial,
explaining:

        [T]he Court’s of the opinion, without hesitation, that [trial counsel]
        represented [Petitioner] the way he would if he had not a single problem with
        [Petitioner] because [trial counsel]’s a good lawyer and he put that aside as he
        said he would and he represented [Petitioner] in this case, and the Court got a
        commitment from [Petitioner] that he’d work with [trial counsel] at the trial.

However, the trial court relieved trial counsel from further representation on appeal in
response to trial counsel’s assertion that he was still having “problems” with Petitioner.
Petitioner responded to the trial court that trial counsel “[had]n’t been doing a good job.”

       After the direct appeal, Petitioner filed a pro se petition for post-conviction relief on
July 9, 2007. An order appointing private counsel to represent Petitioner was entered on
October 11, 2007. Petitioner filed an amended petition for post-conviction relief on April
8, 2011, alleging ineffective assistance of appellate and trial counsel.3 The post-conviction
court held an evidentiary hearing on September 5, 2013.4


        3
         On May 31, 2013, while represented by appointed counsel, Petitioner filed a pro se Motion to
Amend Petition for Post-Conviction Relief, claiming that the trial court’s decision not to allow trial counsel
to withdraw constituted a constitutional structural error. This motion was improper while Petitioner was
simultaneously represented by counsel. See State v. Cleo Henderson, No. W2012-01480-CCA-R3-CD, 2013
WL 6157039, at *5 (Tenn. Crim. App. Nov. 21, 2013) (citing Williams v. State, 44 S.W.3d 464, 469 (Tenn.
2001)).
        4
         The record reflects the first attorney appointed to this case withdrew on August 31, 2009, for health
reasons. The second appointed attorney withdrew on December 9, 2009, due to a change in employment.
An order substituting the third appointed attorney for retained counsel was entered on May 6, 2010.
Petitioner’s retained counsel was relieved on February 23, 2012, because of an unspecified conflict with
Petitioner.

                                                     -3-
       Before the hearing, post-conviction counsel informed the court that Petitioner was
unsatisfied that post-conviction counsel had not produced some of the witnesses that
Petitioner had requested. Post-conviction counsel stated that Petitioner gave her some phone
numbers of family members and potential witnesses. Post-conviction counsel spoke with
Petitioner’s brother and sister but determined that they would not be helpful for the post-
conviction hearing. Post-conviction counsel attempted to get contact information from
Petitioner’s family for another witness but was unable to do so and had no address for a
subpoena.

        The first witness for the Petitioner was his trial counsel. At the time of the trial, trial
counsel had handled three or four first degree murder trials, including one capital case.
During preparation, trial counsel visited Petitioner between ten and fifteen times. Trial
counsel admitted that he had a “miscommunication and falling out” with Petitioner which
prompted his motion to withdraw. Trial counsel expounded that Petitioner threatened him
and that they almost got into a fight at the jail on one occasion. After having his recollection
refreshed, trial counsel acknowledged that he told the trial court at the withdrawal hearing
that he could not provide zealous representation to Petitioner at trial. Trial counsel stated that
he would only make a motion to withdraw if he thought Petitioner “wouldn’t get the
representation that he deserved.” Trial counsel also explained that he began having problems
with Petitioner once Petitioner began changing his story to trial counsel. After the trial court
denied the motion to withdraw, trial counsel and Petitioner continued to argue “a lot,” but
trial counsel continued to meet with Petitioner to prepare for trial. Trial counsel could not
think of anything that he would have done differently at the trial. Trial counsel expressed his
belief that he adequately represented Petitioner at trial “considering the facts of the case”
because “[t]he facts were bad in this case . . . .” Trial counsel believed that he had effectively
represented Petitioner at trial, but suggested that Petitioner may have benefitted from a
different attorney.

        On cross examination, trial counsel stated that he had been practicing law for twenty-
nine years with five to ten trials per year. He stated that Petitioner gave a confession to
police admitting to “firing 6 times.” A co-defendant, who was being tried at the same time
as Petitioner, also gave a confession. Trial counsel’s strategy at Petitioner’s trial was to go
for a lesser-included offense conviction. Trial counsel stated that “even if I dislike my client,
it doesn’t have anything to do with my representation.” Trial counsel opined that he tried to
represent Petitioner as effectively as he could.

       Petitioner next called his appellate counsel, who admitted reviewing all transcripts,
including the motion to withdraw and the motion for new trial. Appellate counsel explained
that he did not raise the withdrawal issue on appeal because he believed that it would deny
Petitioner a full hearing on an ineffective assistance claim in a petition for post-conviction

                                                -4-
relief, i.e., one issue could not be raised on direct appeal without raising the other.

         Petitioner also testified at the evidentiary hearing. He denied ever threatening his trial
counsel but admitted to cursing at him. Petitioner explained that his trial counsel did not
meet with him to discuss trial strategy or a theme of the case. He claimed all communication
between them was brief. Petitioner alleged that his trial counsel refused to impeach the
testifying co-defendant with his criminal history and also failed to secure the testimony of
several witnesses on Petitioner’s behalf, who eventually testified for the State instead. Trial
counsel also did not file a motion to dismiss for lack of prosecution, despite Petitioner’s
request to do so. When Petitioner confronted trial counsel about this on the morning of the
trial, they got into an argument and trial counsel moved for withdrawal. Petitioner admitted
that he had refused to work with trial counsel and asked trial counsel to withdraw because
trial counsel indicated that Petitioner would likely be found guilty in any event. He did not
feel that trial counsel prepared him for what happened during the trial process. He claimed
he was young (nineteen yeas old at the time) and illiterate. Petitioner acknowledged filing
a complaint with the Board of Professional Responsibility about trial counsel’s inattention
to his case. Petitioner stated that he asked his appellate counsel to raise the trial court’s
denial of the motion to withdraw, but appellate counsel did not.

      After the hearing, the post-conviction court entered an order on November 18, 2013,
denying post-conviction relief because Petitioner failed to prove the deficient performance
and prejudice required to establish ineffective assistance. Petitioner was appointed new
counsel for this appeal of the denial of post-conviction relief, which was timely filed.

                                            Analysis

        On appeal, Petitioner contends that he is entitled to post-conviction relief because (1)
his trial counsel provided ineffective assistance by laboring under a conflict of interest and
(2) his appellate counsel provided ineffective assistance by failing to argue on appeal that the
trial court improperly denied trial counsel’s motion to withdraw. Petitioner also asserts that
the case should be remanded for a new post-conviction evidentiary hearing because his post-
conviction counsel also provided ineffective assistance. The State disagrees.

       To prevail in a claim for post-conviction relief, a petitioner must prove his factual
allegations by clear and convincing evidence. T.C.A. § 40-30-110(f); Momon v. State, 18
S.W.3d 152, 156 (Tenn. 1999). “Evidence is clear and convincing when there is no serious
or substantial doubt about the correctness of the conclusions drawn from the evidence.”
Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998). On appeal, this Court gives
deference to the trial court’s decision on questions concerning witness credibility, the weight
and value to be given to testimony, and the factual issues raised by the evidence. Fields v.

                                                -5-
State, 40 S.W.3d 450, 456 (Tenn. 2001) (citing Henley v. State, 960 S.W.2d 572, 579 (Tenn.
1997)). This Court will not re-weigh or reevaluate the evidence presented below and is
bound by the findings of the post-conviction court unless the evidence preponderates
otherwise. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). However, the post-conviction
court’s conclusions of law and application of the law to the facts are subject to de novo
review with no presumption of correctness. Fields, 40 S.W.3d at 457.

       Petitioner alleges that he received ineffective assistance of counsel. Both the Sixth
Amendment to the Constitution of the United States and Article I, section 9 of the Tennessee
Constitution guarantee the right of an accused to the effective assistance of counsel. The test
for ineffective assistance of counsel is a two-prong test: a petitioner “must show first that
counsel’s performance was deficient and second that the deficient performance prejudiced
the defense.” Burnett v. State, 92 S.W.3d 403, 408 (Tenn. 2002) (citing Strickland v.
Washington, 466 U.S. 668 (1984)). “Because a petitioner must establish both prongs . . . to
prevail on a claim of ineffective assistance of counsel, failure to prove either deficient
performance or resulting prejudice provides a sufficient basis to deny relief on the claim.”
Henley, 960 S.W.2d at 580.

        The test for deficient performance is “whether counsel’s assistance was reasonable
considering all the circumstances.” Strickland, 466 U.S. at 688. Counsel’s performance is
considered reasonable “if the advice given or the services rendered [were] within the range
of competence demanded of attorneys in criminal cases.” Henley, 960 S.W.2d at 579 (citing
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). To be considered deficient, counsel’s
acts or omissions must fall below an objective standard of reasonableness under prevailing
professional norms. Strickland, 466 U.S. at 688; Henley, 960 S.W.2d at 579. However, this
Court will not use hindsight to second guess counsel’s tactical decisions unless the choices
were uninformed because of inadequate preparation. Hellard v. State, 629 S.W.2d 4, 9
(Tenn. 1982). Prejudice is shown where “‘there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the outcome.’”
Burns, 6 S.W.3d at 463 (quoting Strickland, 466 U.S. at 694).

                                A. Assistance of Trial Counsel

         Petitioner alleges that his trial counsel possessed an actual conflict of interest at the
trial, thereby requiring a presumption of prejudice. Petitioner contends that this conflict
became evident at the withdrawal hearing when trial counsel admitted in open court that he
was unable to provide zealous representation because of threats from Petitioner. The State
argues that trial counsel’s statements during the withdrawal hearing did not automatically
create or impute an improper conflict of interest that warrants a presumption of prejudice.

                                               -6-
The State further argues that the post-conviction court accurately concluded that Petitioner
failed to prove either deficiency or prejudice by clear and convincing evidence.

       Usually a petitioner must affirmatively prove both deficiency and prejudice in
ineffective assistance claims, as noted above, but there are limited instances that do not
follow this general rule. A claim of ineffectiveness due to an alleged conflict of interest is
one such occasion because prejudice will be presumed, but “only if the defendant
demonstrates that counsel ‘actively represented conflicting interests’ and that ‘an actual
conflict of interest adversely affected his lawyer’s performance.’” Strickland, 466 U.S. at
692 (quoting Cuyler v. Sullivan, 446 U.S. 335, 350, 348 (1980)).

       The right to effective assistance of counsel guaranteed by the Sixth Amendment to the
Constitution of the United States and Article I, section 9 “contemplates that the services
rendered by counsel shall be completely devoted to the interest of the accused.” State v.
George Anthony Braddock, No. M2012-01605-CCA-R3-PC, 2014 WL 546351, at *15 (Tenn.
Crim. App. Feb. 11, 2014), perm. app. denied (Tenn. June 25, 2014) (citing State v. Knight,
770 S.W.2d 771, 775 (Tenn. Crim. App. 1988)); see also State v. Thompson, 768 S.W.2d
239, 245 (Tenn. 1989) (stating that “an accused is entitled to zealous representation by an
attorney unfettered by a conflicting interest”). An actual conflict of interest exists when “an
attorney cannot exercise his or her independent professional judgment free of compromising
interests and loyalties.” State v. White, 114 S.W.3d 469, 476 (Tenn. 2003) (internal quotation
omitted). Any alleged conflict “must be actual and significant, not irrelevant or merely
hypothetical.” Terrance B. Smith v. State, No. W2004-02366-CCA-R3-PC, 2005 WL
2493475, at *5 (Tenn. Crim. App. Oct. 7, 2005), perm. app. denied (Tenn. Mar. 27, 2006)
(internal quotation omitted).

        Although ineffectiveness claims based on conflicts of interest often arise from an
attorney’s previous or simultaneous representation of other individuals, this Court has
considered potential conflicts of interest arising from personal difficulties in the attorney-
client relationship, which may challenge counsel’s dedication to the cause of the defendant.
See, e.g., Shaun Alexander Hodge v. State, No. E2009-02508-CCA-R3-PC, 2011 WL
3793503 (Tenn. Crim. App. Aug. 26, 2011), perm. app. denied (Tenn. Feb. 15, 2012)
(examining ineffectiveness claim based on conflict of interest where the defendant filed a
Board of Professional Responsibility complaint against trial counsel and wrote several letters
to the trial court); State v. Nelson Troglin, No. E2005-02015-CCA-R3-CD, 2006 WL
2633107, at *3 (Tenn. Crim. App. Sept. 14, 2006), perm. app. denied (Tenn. Jan. 29, 2007)
(reviewing defendant-alleged conflict of interest based on animosity and distrust between
him and counsel that caused ineffective assistance); Steve Mason v. State, No.
M2002-00414-CCA-R3-PC, 2003 WL 22038785, at *7 (Tenn. Crim. App. Sept. 2, 2003)
(looking at whether conflict of interest amounted to ineffective assistance of counsel where

                                              -7-
counsel filed pre-trial motion to withdraw for lack of cooperation and dysfunctional working
relationship).5

       In his brief, “Petitioner submits that as soon as an attorney stands up in open court and
admits that he or she does not have the zeal to represent the defendant, an actual conflict of
interest is present.” However, Petitioner has cited no authority for the proposition that an
attorney’s statements to the trial court during a withdrawal hearing can necessarily create an
actual conflict of interest as a matter of law. This Court has previously stated that “an
attorney’s good faith assertion of his disqualification is not in itself ineffective
representation.” Thompson, 768 S.W.2d at 245. We conclude that trial counsel’s
representations to the trial court during the hearing did not create an actual conflict of
interest.

       We also note that the words “zeal” and “zealous” seem to have been used by trial
counsel and Petitioner to connote subjective feeling or attitude. However, zealous
representation does not require counsel’s emotional enthusiasm but only vigilant and diligent
pursuit of the client’s interests. See generally Tenn. Sup. Ct. R. 8, Rule 1.3. Simply because
representation may be lacking in zeal does not automatically equate to a conflict of any sort.

       The post-conviction court found that Petitioner did not carry his burden of proving
that an actual conflict of interest existed and we agree. Specifically, the post-conviction
court found that “nothing in the post-conviction hearing indicated that [trial counsel] did not
provide Petitioner with effective assistance and representation.” After our review of the
record, we conclude that the evidence does not preponderate against the ruling of the post-
conviction court.6

                                  B. Assistance of Appellate Counsel

       Petitioner claims that his appointed counsel on direct appeal provided ineffective
assistance by not raising the issue of whether the trial court erred in denying trial counsel’s
motion to withdraw. The State responds that Petitioner has failed to carry his burden of proof


        5
         Cf. Mickens v. Taylor, 535 U.S. 162, 174 (2002) (noting that the federal “Courts of Appeals . . . have
applied [Cuyler v.] Sullivan unblinkingly to all kinds of alleged attorney ethical conflicts,” including those
“implicat[ing] counsel’s personal or financial interests,” but cautioning that “the language of [Cuyler v.]
Sullivan itself does not clearly establish, or indeed even support, such expansive application”).
        6
         The post-conviction court, utilizing a traditional Strickland ineffectiveness analysis, also rejected
Petitioner’s claim that his trial counsel provided ineffective assistance for various additional alleged failings
during his representation. However, none of these rulings were challenged on appeal. They are therefore
abandoned.

                                                      -8-
on this issue.

        A defendant has a right to effective representation both at trial and on direct appeal.
Evitts v. Lucey, 469 U.S. 387 (1985). The test for ineffective assistance of counsel is the
same for both trial and appellate counsel, under the Strickland standard set forth above.
Campbell v. State, 904 S.W.2d 594, 596 (Tenn. 1995). Regarding claims of ineffective
assistance by appellate counsel, our supreme court has provided:

       Appellate counsel are not constitutionally required to raise every conceivable
       issue on appeal. Indeed, experienced advocates have long emphasized the
       importance of winnowing out weaker arguments on appeal and focusing on
       one central issue if possible, or at most a few key issues. The determination
       of which issues to raise on appeal is generally within appellate counsel’s sound
       discretion. Therefore, appellate counsel’s professional judgment with regard
       to which issues will best serve the appellant on appeal should be given
       considerable deference.

Carpenter v. State, 126 S.W.3d 879, 887 (Tenn. 2004) (citations and internal quotations
omitted).

       When evaluating a claim of ineffectiveness for failure to raise an issue on appeal, “the
reviewing court must determine the merits of the issue.” Id. (citing Kimmelman v. Morrison,
477 U.S. 365, 375 (1986)). A petitioner’s ineffective assistance claim cannot succeed if the
unraised issue in question is meritless. Id. at 887-88.

       As previously acknowledged, it is well-established that an indigent criminal defendant
is constitutionally entitled to appointed counsel that provides effective assistance. Gideon
v. Wainright, 372 U.S. 335 (1963); McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970).
Summarizing the law controlling the withdrawal or discharge of appointed counsel for a
criminal defendant, our supreme court recently provided:

               Once appointed, counsel for an indigent criminal defendant should not
       seek to withdraw unless compelled to do so and only upon good cause. Parton
       v. State, [ ] 455 S.W.2d 645, 649-50 ([Tenn. Crim. App.] 1970); see Tenn.
       Code Ann. § 40-14-205 (2012). Grounds upon which a trial court may order
       substitution of counsel include when counsel’s representation is ineffective,
       when the defendant and counsel have become embroiled in an irreconcilable
       conflict, or when there has been a complete breakdown in communication
       between counsel and the defendant. State v. Gilmore, 823 S.W.2d 566, 568-69
       (Tenn. Crim. App. 1991).

                                              -9-
                A defendant’s refusal to cooperate with counsel does not necessarily
        justify substitution of counsel. State v. McClennon, 669 S.W.2d 705, 707
        (Tenn. Crim. App. 1984). As we have previously observed, although the
        United States Constitution and the Constitution of Tennessee guarantee an
        indigent criminal defendant the right to assistance of counsel, the right does
        not include counsel of choice, special rapport with counsel, confidence in
        counsel, or even a meaningful relationship with counsel. State v. Carruthers,
        35 S.W.3d 516, 546 (Tenn. 2000); see also Morris v. Slappy, 461 U.S. 1, 13-
        14, [ ] (1983). The essential aim is to guarantee an effective advocate, not
        counsel preferred by the defendant. State v. Carruthers, 35 S.W.3d at 546
        (citing Wheat v. United States, 486 U.S. 153, 159 [ ] (1988)).

Mobley v. State, 397 S.W.3d 70, 93 (Tenn. 2013).7

       Considering this issue on direct appeal under an abuse of discretion standard, the
reviewing court would have been able to reverse the denial of trial counsel’s motion to
withdraw only by finding “no substantial evidence to support the conclusion of the trial
judge,” State v. Rubio, 746 S.W.2d 732, 737 (Tenn. Crim. App. 1987), or that the trial court’s
decision was irrational or resulted from the application of an incorrect legal standard, Frazier
v. State, 303 S.W.3d 674, 680 (Tenn. 2010). We conclude that there was substantial
evidence to support the trial court’s ruling based on the evidence presented at the withdrawal
hearing.

        Faced with the motion to withdraw on the morning of the trial, the trial court noted
that trial counsel had been on the case for nearly two years without any previous mention of
conflict by the attorney or the defendant. In fact, on the Friday prior to the hearing, both

       7
         In United States v. Barrow, 287 F.3d 733, 738 (8th Cir. 2002), the court provided the following
relevant rules:

        When faced with a motion to appoint substitute counsel, the [trial] court must balance
        several factors, including “the need to ensure effective legal representation, the need to
        thwart abusive delay tactics, and the reality that a person accused of crime is often genuinely
        unhappy with an appointed counsel who is nonetheless doing a good job.” Hunter v. Delo,
        62 F.3d 271, 274 (8th Cir. 1995). The court must conduct an adequate inquiry into the
        nature and extent of an alleged breakdown in attorney-client communications. Id. at 275.
        The focus of the justifiable dissatisfaction inquiry is the adequacy of counsel in the
        adversarial process, not the accused’s relationship with his attorney. See Wheat v. United
        States, 486 U.S. 153, 159 [ ] (1988). “Last minute requests to substitute defense counsel are
        not favored.” United States v. Klein, 13 F.3d 1182, 1185 (8th Cir.), cert. denied, 512 U.S.
1226 [ ] (1994).

                                                     -10-
sides appeared before the court and represented that they were ready for trial. Trial counsel’s
exclusive grounds for the motion were that he had been cursed and threatened by Petitioner.
Petitioner admitted to the cursing but denied threatening trial counsel. Petitioner stated
several reasons for his discontent, one being that he had to file a complaint with the Board
of Professional Responsibility for trial counsel to come see him. Petitioner also complained
that trial counsel would not file a motion as requested and had not shown Petitioner all of the
discovery. Trial counsel insisted that he had reviewed all materials and likewise provided
all of them to Petitioner. When prodded by the court, Petitioner defiantly refused to
cooperate with trial counsel at all.

       While it was apparent that the relationship between Petitioner and trial counsel was
strained, there was substantial evidence for the trial court to find that all strife stemmed from
Petitioner’s own unreasonable attitude and threatening conduct. This court has consistently
held that conflict of a defendant’s own creation does not necessitate new appointed counsel.
In McClennon, 669 S.W.2d at 707, cited with approval by the supreme court in Mobley, the
court reasoned:

       The fact that the defendant ch[ooses] not to cooperate with competent
       appointed counsel does not entitle him to the appointment of other counsel.
       The willful refusal of a defendant to cooperate with his attorney is not
       imputable to either the State or defense counsel. The State ha[s] fulfilled its
       constitutional obligation to the defendant by appointing counsel; the
       Constitution does not require that the court continue to appoint additional
       counsel until one is appointed with whom the defendant might elect to
       cooperate.

Furthermore, the trial court could reasonably have found that there was not enough evidence
to establish that trial counsel, with whom the court was professionally familiar, was rendering
ineffective assistance in preparation for trial or that the attorney-client relationship was
irretrievably fraught with irreconcilable conflict or lack of communication, such that trial
counsel could no longer provide Petitioner with professionally and constitutionally adequate
representation. Cf. Barrow, 287 F.3d at 738 (finding no abuse of discretion where defendant
made numerous motions for substitution of counsel, alleging inability to communicate
effectively with counsel, counsel’s withholding of discovery and information, and counsel’s
recommendation to accept plea offer). The Barrow court explained:

       Justifiable dissatisfaction includes an irreconcilable conflict or a complete
       breakdown in communication. But it does not include a defendant's frustration
       with counsel who does not share defendant’s tactical opinions but continues
       to provide zealous representation. Thus, a defendant has no right to an

                                              -11-
        attorney who will docilely do as she is told or to a “meaningful relationship”
        with appointed counsel.

Id. at 738 (citations omitted).

       Because this issue lacked much, if any, merit, we conclude that the post-conviction
court’s conclusion that the decision of appellate counsel not to raise this issue on direct
appeal “was completely within the realm of trial strategy and well within the range of
acceptable reasonable assistance.” For the same reason, we conclude that Petitioner has not
shown that he was prejudiced by this issue not being raised on direct appeal.

                                C. Assistance of Post-Conviction Counsel

       Petitioner also argues that he should receive a new post-conviction evidentiary hearing
because his post-conviction counsel did not investigate or raise several issues at the
evidentiary hearing and also because his post-conviction counsel did not adequately perform
the obligations and responsibilities required by Tennessee Supreme Court Rule 28.
Specifically, Petitioner alleges that post-conviction counsel failed to conduct a suppression
hearing at the evidentiary hearing, failed to present helpful witnesses, and failed to raise
additional instances of ineffective assistance by trial counsel. Regarding Rule 28, Petitioner
argues that post-conviction counsel: (1) failed to diligently investigate and present all
reasonable claims; (2) failed to file an amended petition or notice that none would be filed;
and (3) did not file a certificate of counsel.8 The State argues that post-conviction counsel
did not provide less than the minimum standard of service and also that there is no legal
authority for a second post-conviction hearing.

       Petitioner acknowledges that he does not have a constitutional right to the effective
assistance of post-conviction counsel. Frazier, 303 S.W.3d at 680. His right to post-
conviction counsel is statutory only, pursuant to the Post-Conviction Procedure Act. T.C.A.
§ 40-30-107(b). The justification for this statutory right “is to afford a petitioner the full and
fair consideration of all possible grounds for relief.” Frazier, 303 S.W.3d at 680. In
furtherance of this purpose, our supreme court requires a minimum standard of service for
all post-conviction counsel. Id.; see Tenn. Sup. Ct. R. 28 § 6(C)(2)-(4).9 However, these

        8
          We note that Petitioner has been represented by several attorneys through the course of the post-
conviction proceedings. Petitioner’s retained counsel filed an amended petition and a certificate of counsel
prior to being relieved and post-conviction counsel, toward whom Petitioner’s claim of ineffective assistance
is directed, being appointed.
        9
            In pertinent part, Rule 28 § 6(C) states:


                                                        -12-
rules “do not provide any basis for relief from a conviction or sentence.” Frazier, 303
S.W.3d at 681. “All that due process requires in the post-conviction setting is that the
defendant have ‘the opportunity to be heard at a meaningful time and in a meaningful
manner.’” Stokes v. State, 146 S.W.3d 56, 61 (2004) (quoting House v. State, 911 S.W.2d
705, 711 (Tenn. 1995)). Specifically, a full and fair hearing only requires “the opportunity
to present proof and argument on the petition for post-conviction relief.” Id. at 714.

        Petitioner has enjoyed the full extent of due process of law and assistance of post-
conviction counsel. Post-conviction counsel ably pursued Petitioner’s claims of ineffective
assistance of trial and appellate counsel by way of testimonial proof and oral argument at the
evidentiary hearing. Petitioner has provided us with no legal authority entitling him to a
second post-conviction hearing for the alleged shortcomings of his post-conviction counsel
because he is not entitled to effective representation beyond what he has already received.
Our supreme court has expressly held that an allegation of ineffective assistance of post-
conviction counsel “does not establish a legal excuse for failure to raise . . . issues in the
initial proceeding.” House, 911 S.W.2d at 712. Moreover, this Court has repeatedly held
that violations of Rule 28 by post-conviction counsel do not warrant a second post-conviction



        (2) Appointed or retained counsel shall be required to review the pro se petition, file an
        amended petition asserting other claims which petitioner arguably has or a written notice
        that no amended petition will be filed, interview relevant witnesses, including petitioner and
        prior counsel, and diligently investigate and present all reasonable claims.

        (3) Appointed or retained counsel shall file the certificate of counsel set forth in the
        appendix within thirty (30) days of either being retained or appointed to represent petitioner,
        except for good cause shown.

        (4) If retained counsel has prepared or assisted in preparing the initial petition and intends
        to represent petitioner, counsel shall sign the initial petition and shall file the certificate of
        counsel set forth in the appendix.

The certificate to be filed by post-conviction counsel states:

        I have thoroughly investigated the possible constitutional violations alleged by petitioner,
        including all those in paragraph 16 of the form petition set forth in Appendix A and any
        other ground that petitioner may have for relief. I have discussed other possible
        constitutional grounds with petitioner. I have raised all non-frivolous constitutional grounds
        warranted by existing law or a good faith argument for the extension, modification, or
        reversal of existing law which petitioner has. I am aware that any ground not raised shall
        be forever barred by application of Tenn. Code Ann. § 40-30-106(g), and have explained
        this to petitioner.

Id. at 28, app. C.

                                                      -13-
hearing. See, e.g., Anthony Boyland v. State, No. W2013-01226-CCA-MR3-PC, 2014 WL
3818612, at *17 (Tenn. Crim. App. Aug. 4, 2014); Jonathan Everett v. State, No. W2013-
02033-CCA-R3-PC, 2014 WL 3744498, at *6-7 (Tenn. Crim. App. July 28, 2014).10

                                                 Conclusion

       Based on our review of the record and the applicable law, we conclude that Petitioner
has not established that the post-conviction court erred in denying his petition for post-
conviction relief on the grounds of ineffective assistance of trial and appellate counsel. We
also conclude there is no merit in Petitioner’s argument that he should be afforded a second
post-conviction relief hearing for the alleged ineffectiveness of his post-conviction counsel.
The ruling of the post-conviction court is affirmed.


                                                             _________________________________
                                                             TIMOTHY L. EASTER, JUDGE




        10
          Petitioner’s contention that “this Court has not ruled out the possibility of granting a petitioner a
second post-conviction hearing when post-conviction counsel has failed to follow the requirements of
Supreme Court Rule 28” has already been addressed by a panel of this Court. See Jonathan Everett, 2014
WL 3744498, at *7 (“Whatever the precedential value of [Ronald Donnell Moore v. State, W1999-02125-
CCA-R3-PC, 2001 WL 792612 at *5 (Tenn. Crim. App. July 13, 2001)], it should not be read as a backdoor
way of securing a second post-conviction hearing where an adequate opportunity to be heard has already
been afforded.”). We likewise acknowledge that there could conceivably be a situation where counsel’s
egregious violation(s) of Rule 28 might impermissibly violate the limited due process requirements for post-
conviction proceedings so as to warrant a second post-conviction hearing; however, we reaffirm that there
is no legal authority for the proposition that a Rule 28 violation, in itself, justifies another bite at the post-
conviction apple. See id. at *6 (noting that “this court has never held that the failure of counsel to fully
comply with Rule 28 justifies a new hearing”).

                                                      -14-